TOM RUSBOLDT, District Attorney Manitowoc County
You have asked my opinion as to the legality of the use of blue flashing lights on police vehicles.
Section 347.07 (2) (c), Stats., reads:
      "(2) Except as otherwise expressly authorized or required by this chapter, no person shall operate any vehicle or equipment on a highway which has displayed thereon: *Page 81
"* * *
"(c) Any flashing light."
This statute prohibits any flashing light on a vehicle unless it is expressly authorized by ch. 347, Stats. Police vehicles are "authorized emergency vehicles" as defined by sec. 340.01 (3) (a), Stats. Section 347.25 (1), Stats., reads, in part:
      "An authorized emergency vehicle may be equipped with one or more flashing, oscillating or rotating red lights and shall be so equipped when the operator thereof is exercising the privileges granted by s. 346.03 . . . ."
This statute authorizes flashing red lights on police vehicles. There is no statute expressly authorizing blue flashing lights on such vehicles.
It is, therefore, my opinion that flashing blue lights on police vehicles are prohibited by sec. 347.07 (2) (c), Stats.
RWW:AOH